JOHNSON, J.
This suit was begun before a justice of the peace to recover damages, laid at $250, sustained from the breach by defendants of a contract between them and plaintiff. A trial to a jury in the circuit court where the cause was appealed, resulted in a verdict and judgment for plaintiff in the sum of $115. After ineffectually moving for a new trial and in arrest of judgment, defendants brought the case here by appeal.
Defendants were partners doing business as general merchants at Hatfield and Pawnee, small inland towns in Harrison county. Blythedale'was the nearest railroad station to both towns and defendant had freight for transportation by wagon between their stores and the railroad station, in the hauling of which four horses and two wagons were employed. This hauling cost them' from $900 to $1,300 per year, at the rates paid. In April, 1906, defendants entered into an oral contract with plaintiff to sell him the property used in doing the hauling for $300. This property consisted of four horses, two wagons, two sets of harness and a bobsled. Plaintiff executed and delivered to defendants his promissory notes for the purchase price and afterwards paid the notes with the exception of fifteen dollars. Plaintiff asserts in his pleadings and proof that as á part of the contract of sale, defendants employed him to do all their hauling at a stated rate for *532one year and guaranteed that his gross income therefrom would be from $900 to $1,300. Plaintiff did the hauling for three months and received therefor about $280. Defendants then sold their stores and their successors in business gave their hauling to plaintiff a brief period and then made other arrangements.
The solution of the questions arising from the insistence of defendants that their.demurrer to the evidence should have been sustained will sufficiently dispose of the case. Defendants contend that the property sold actually belonged, not to them, but to the man who had been doing their hauling. In the negotiations with plaintiff, they treated the property as their own, sold and transferred it to> him and accepted his notes made payable to their order in payment of the purchase price. In the instructions, no damages relating to the sale of the property were submitted and the only damages to which the attention of the jury was directed were those relating to the breach of the alleged contract of employment. With the issues thus restricted, the question of who owned the property is unimportant. It appears beyond dispute that defendants had an interest in the sale of the property, enough to constitute its purchase by plaintiff a sufficient consideration for their promise to employ him to do their hauling. We find substantial evidence to the effect that defendants, as a part of the transaction promised to give plaintiff their hauling for one year and finding further that the promise was supported by a consideration, we pass to the question of whether the sale of their business by defendants and the almost immediate refusal of their vendee to continue the employment of plaintiff constituted a breach by them of the contract of employment.
Our construction of the contract as stated by plaintiff is that defendants obligated themselves to give plaintiff all of their hauling for one year and guaranteed that his gross income therefrom would be not less than $900. Defendants argue that they did not bind *533themselves not to discontinue the business and, consequently, that all they were required to do after they sold out was to continue to give plaintiff such employment as they might have for him. We do not adopt this narrow construction of the agreement. The true intent of the parties was that plaintiff should do the hauling for the stores during the period specified. That was the real inducement offered to him to purchase the teaming outfit and while defendants had the right to sell their business, they were bound, if they did sell it, to provide for the performance of their contract with plaintiff and their omission to perform this obligation, whatever the cause, constituted a breach of the contract for which plaintiff would have a right of action for the damages sustained. The facts before us differ in essential particulars from those considered by the Supreme Court in Ferry Co. v. Railway, 128 Mo. 224, much relied on by defendants. We find nothing in that case at variance with the conclusion expressed.
We do not agree with defendants that plaintiff released them from the performance of the contract by accepting employment from their vendee. The evidence shows conclusively that plaintiff was not informed of the sale of the stores until after the sale was consummated and that he continued to do the hauling for the stores at the request of defendants. He did not agree, and was not asked, to release defendants from the contract. After the breach, it was his duty to do all he could to minimize his damages, but as we have said, there was no breach until he was deprived of the hauling and before the breach occurred, his reliance on the assurance of defendants that the contract would be performed by their vendee should not be regarded as the expression on his part of an intention to waive his right to hold them to the performance of the contract.
We find no merit in the contention that the suit was prematurely brought. The demurrer to the evidence was properly overruled. The instructions to the jury *534are in harmony with the views expressed and declare the correct rule for measuring the damages and the amount assessed as damages is warranted by the evidence. There is no error in the record and accordingly the judgment is affirmed. All concur.